UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3025 Dreyfus Institutional Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 25 Important Tax Information 26 Board Members Information 29 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Institutional Money Market Fund A LETTER FROM THE CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Institutional Money Market Fund, covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the financial markets. A credit crunch that began in 2007 exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. Money market funds were not immune to the downturn, and several U.S. money market funds were unable to maintain a stable net asset value.The federal government subsequently stepped in with a program for guaranteeing participating funds assets at stated levels, while others received financial support from their sponsors. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them. Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2008, Dreyfus Institutional Money Market Funds Money Market Series produced a yield of 2.26%, and its Government Securities Series produced a yield of 0.90% .Taking into account the effects of compounding, the funds Money Market Series and Government Securities Series also produced effective yields of 2.28% and 0.91%, respectively. 1 Money market yields declined over the reporting period along with short-term interest rates in a weakening U.S. economy.The fund also was affected by an intensifying global financial crisis, which produced turmoil in the commercial paper market. The Funds Investment Approach Each Series seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the funds Money Market Series invests in a diversified portfolio of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic banks or foreign branches of domestic banks, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, commercial paper and other short-term corporate obligations of domestic issuers, including those with floating or variable rates of interest, and dollar-denominated obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies. Normally, the Money Market Series invests at least 25% of its total assets in bank obligations. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The funds Government Securities Series invests only in short-term securities issued or guaranteed as to principal and interest by the U.S. government and repurchase agreements, including tri-party repurchase agreements. Interest Rates Fell as U.S. Economy Struggled Slumping U.S. housing markets, sluggish consumer spending and surging energy prices already had produced a weaker U.S. economy by the start of 2008.As a result, the Federal Reserve Board (the Fed) had implemented several reductions of short-term interest rates, and 2008 began with a federal funds rate of 4.25% . Additional evidence of economic weakness mounted as the year began, and the credit crisis intensified when institutional investors de-levered their portfolios to raise cash. In March, the Fed participated in the rescue of investment bank Bear Stearns and made funds available to Wall Street firms in an unprecedented program allowing the use of mortgage-backed securities as collateral. After a brief market rally in the spring, renewed volatility struck the stock and bond markets after reports of additional write-downs by major banks in June and greater-than-expected losses by mortgage agencies Fannie Mae and Freddie Mac in July.The bad news continued to mount in August, including a jump in the unemployment rate. September ranked as one of the most challenging months in memory. Financial institutions found themselves unable to obtain short-term funding, leading to the bankruptcy of Lehman Brothers and sending other Wall Street firms to the brink of insolvency. In response, the Congress passed the $700 billionTroubled Assets Relief Program (TARP) to shore up the nations banking system. It later was announced that U.S. GDP contracted by a 0.5% annualized rate in the third quarter. Money Markets Suffered in the Financial Crisis Money market funds were not immune to the financial crisis. The Lehman Brothers bankruptcy led to challenging liquidity conditions in the commercial paper market and threatened to force some funds net asset values below $1 per share. Although at least one money market fund did so, most affected funds sponsors stepped in with support 4 agreements that maintained stable net asset values.The U.S. government implemented theTemporary Guarantee Program specifically for money market funds to shore up investor confidence.
